DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS), dated 12/20/2021 and 03/08/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 11/04/2021 are acknowledged. 
In light of (i) applicants’ arguments and amendments to the claims, and (ii) the examiner proposed amendments, see below, the previous rejections 112 written description has been withdrawn. See examiner’s amendment below. 
Based on the above reasons of record, the claims 1, 14, 16-17, 20, 24-25, 27-28, 37, and 44 are allowed. See reasons for allowance below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ajay A. Jagtiani on 03/21/2021.
The application has been amended as follows: 
Cancel claims 7, 21-23, 26, 30, 32-35 and 39-43. 
Replace claim 1 with the following: 
-- A peptide capable of forming a gel by self-assembly, wherein the said peptide is selected from the group consisting of 
IVFD (SEQ ID NO: 9),
IVOD (SEQ ID NO: 10),
IVFE (SEQ ID NO: 17), 
IVOE (SEQ ID NO: 18),
IVFS (SEQ ID NO: 25), 
IVOS (SEQ ID NO: 26)
IVFR (SEQ ID NO: 33), 
IVOR (SEQ ID NO: 34),
IVF(Dab) (SEQ ID NO: 41), 
IVO(Dab) (SEQ ID NO: 42),
IVF(Dap) (SEQ ID NO: 49), 
IVO(Dap) (SEQ ID NO: 50),
IVF(Orn) (SEQ ID NO: 57), 
IVO(Orn) (SEQ ID NO: 58),
KFVI (SEQ ID NO: 65), 
KOVI (SEQ ID NO: 66),
DFVI (SEQ ID NO: 73), 
DOVI (SEQ ID NO: 74),

EOVI (SEQ ID NO: 82),
SFVI (SEQ ID NO: 89), 
SOVI (SEQ ID NO: 90),
RFVI (SEQ ID NO: 97), 
ROVI (SEQ ID NO: 98),
(Dab)FVI (SEQ ID NO: 105), 
(Dab)OVI (SEQ ID NO: 106),
(Dap)FVI (SEQ ID NO: 113), 
(Dap)OVI (SEQ ID NO: 114),
(Orn)FVI (SEQ ID NO: 121), and
(Orn)OVI (SEQ ID NO: 122),

wherein I is isoleucine, L is leucine, V is valine, F is phenylalanine, K is lysine, D is aspartic acid, E is glutamic acid, S is serine, R is arginine, O is cyclohexylalanine, (Dab) is 2,4-diaminobutyric acid, (Dap) is 2,3-diaminopropionic acid, and (Orn) is omithine. -- 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The subject matter of generic peptides in the independent claim is deleted and now the claims are limited to the recited specific tetrapeptide species. First, these specific tetrapeptides are free of art, see STN search report. Second, the recited tetrapeptide sequences require two hydrophobic amino acids, one Phe or Trp or its aliphatic counterpart, and one hydrophilic amino acid in the shown pattern in the recited sequences. Finally, the specification described and also exemplified with Phe and cyclohexylalanine in combination with two hydrophobic amino acids and one hydrophilic amino acid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658